UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4730
KIRK MILLER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                             (CR-00-7)

                      Submitted: April 13, 2001

                       Decided: May 3, 2001

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew Patrick Geary, HAIRFIELD & MORTON, P.L.C., Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Brian R. Hood, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MILLER
                              OPINION

PER CURIAM:

   Kirk Miller appeals his jury conviction and 108-month sentence for
sexual abuse. Miller challenges the district court’s refusal to give
three requested jury instructions and his sentence enhancement for
obstruction of justice. We review a district court’s denial of requested
jury instructions for abuse of discretion. United States v. Stotts, 113
F.3d 493, 496 (4th Cir. 1997). We review the district court’s applica-
tion of the sentencing guidelines for clear error. United States v. Cut-
ler, 36 F.3d 406, 407 (4th Cir. 1994). Finding neither error nor abuse
of discretion, we affirm.

   Miller admitting having sexual intercourse with Wanda Booker on
the Fort Lee army base. The contested issue involved whether
Booker, due to her level of intoxication, had the capacity to consent
to the sexual act. Both Miller and Booker attended a Christmas party
hosted by a mutual friend. The two engaged in a drinking game, and
Booker became intoxicated. Miller drove Booker home in Booker’s
car. Booker had no recollection of the drive home and recalled only
alighting from her car, entering the house, and turning on a hallway
light. She next awoke in the driver’s seat of her car, which was in a
ditch. She was wrapped in a comforter, naked except for a brassiere.
Booker’s blood alcohol concentration as measured by a Breathalyzer
test was 0.17.

   As Booker’s level of intoxication subsided, she noticed increasing
pain in her anus. A forensic sexual assault exam revealed nine recent
external lacerations of her anus and one internal laceration of her rec-
tum. The examining medical professionals opined that the damage
was the result of blunt force trauma, not consensual sexual interac-
tion. In addition, the examining physician testified Booker demon-
strated the most severe case of rectal tearing he had observed in his
twenty years of performing sexual assault examinations.

   At trial, Miller requested jury instructions on consent, physical
helplessness, and physical resistance. Because Miller agreed to the
use of the term "physically incapable" rather than "physically help-
less," we review this aspect of his challenge on appeal for plain error.
                      UNITED STATES v. MILLER                       3
See Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,
732-33 (1993); United States v. Hastings, 134 F.3d 235, 239 (4th Cir.
1998). We have reviewed Miller’s claims and the court’s instructions
and find the district court neither abused its discretion nor plainly
erred.

   Miller’s sentence was enhanced for obstruction of justice because
Miller provided a false social security number, offered a name which
is a common alias, and claimed to be unable to provide law enforce-
ment officials with basic information about his family. We find the
district court’s application of the guidelines was not clear error. We
therefore affirm the judgment of conviction and sentence of the dis-
trict court. See United States v. Miller, No. CR-00-7 (E.D. Va. Oct.
10, 2000). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED